Title: Enclosure: Translated Extract from Isaak Iselin, Uber die Geschichte der Menschheit, [ca. 9 June 1817]
From: Iselin, Isaak,Van der Kemp, Francis Adrian
To: Jefferson, Thomas


            
              
                 
              ca. 9 June 1817
              
              Isaak Iselin geschichte der menschheid menschheit vol. ii Lib. 7—HauptSt. 23 pag 217.
              the Christian Religion.
              During the period that the monstrous Edifice of Roman grandeur tottered under its own weight; when its Political body wasted itself, by its own internal corruption, arose in the most abandonned province, the Christian Religion.
              This Divine doctrine distinguished itself at its first promulgation from all other Religions by a Sublime Simplicity, and the purest clearness. with these excellent attributes it became Suitable for every Condition, for every calling or vocation, for every Situation.
              It encompassed all what was lofty, great, and elevated, which in every other Religion was destroyed, not being polluted with absurdities which disgraced it. It comprehended that excellent observance of morality, and was also the Surest guide to happiness, tempering and mollifying the human mind.
              The Philosophers have observed that a Nation of true Christians, never could be warlike. They judged rightly. A Philosophizing People would find themselves in a defenceless Situation. Sound Sense reproves War as much as Christianity reprobates it. To its barbarous origin it owes all, and with its annihilation it must disappear. It is no blame on, but the greatest Commendation of the Christian Religion, when it is Said that it disapproves war.
              The Christian Religion disgusted, and displeased barbarous and vain Men, even on account of its purity, its meekness, and its venerable pre-eminence.
              The Priest discovered early that it did not engage the Senses Sufficiently, and that the imagination was not enough captivated, therefore he borrowed of a false Philosophy fanatical dreams, and from the dominant Religion delusive Ceremonies.
   (*) Christianam religionem absolutam & Simplicem anili Superstitione Confundens; in qua Scrutanda perplexius, quam componenda gravius, excitavit discidia plurima; quæ progressa fusius alit convertatione verborum, ut catervis antistitum jumentis publicis ultro citroque discurrentibus per Sinodos, quos appellant, dum ritum omnem ad fuum trahere conantur arbitrium, rei vehiculariæ Succideret nervos, Says of the Emperour Constantin, Ammianus Marcellinus, 21. 16. From this we can form an Idea of the Spirit of this Emperour, and of the Spirit of his Priesthood.
 He thereby increased his Consequence with the ignorant, who had already embraced his doctrine, and gained many more to whom Christianity in its true Sincerity would never have been pleasing. The more he stifled the true Spirit of Religion; The more he added thereunto fascinating outworks: The more he oppressed the genius of the People. By these means he extended his powers, of which he cunningly availed himself, Sometimes to Strengthen Princely despotism, at other times mitigating it, but in the end to devour and annihilate all by his own Despotism.
              The Christian Religion must also be viewed and considered in two points.
              The true, the inward Christianity is an immediate operation of the Deity. No Man, no Philosophy, no reason can give true faith and Sanctification. These are powerful gifts, which are the property of the Elect, and those Elect, constitute alone the true Church, which is dispersed throughout all visible Congregations. These no human resistance can Scan, or meddle with. They are not Subjected to any human Law. Upon them no Pope, no King, or Prince has power. It is no Exteriour Form, and no outward constitution is her own.
              On the contrary, the External or Superficial Christianity is no immediate operation of the Divinity. It consists in usages, Ceremonies, Forms, which, under the name of the Christian Religion, from the first Century unto our days, have been prescribed to the Nations with numerous alterations. It is the Shape, it is the dress which Men gave to the Sublimest doctrine. It is the opinion of the Pope, of Luther, of Zwinglius.
   (†) Now I say this, that among you one saith: I am of Paul; the other: I am of Apollos; the third: I am of Peter; the fourth: I am of Christ. 1 Cor. 1. v. 12. &c. See also v. 4. 5. & 6. of the 3d chapter of the Same Epistle.
 It may, and can Philosophically be  examined. Its influence in Morals, in Laws, in the Sciences itself, has made it for ever a powerful  engine in Politics. Under the Roman Emperors, the adulterated Christianity had already corrupted the taste, stifled the light of knowledge, and with its ignorance and darkness introduced the Ecclesiastical Slavery, which caused more Ruin to the Empire, than the Barbarian incursions. With Through the true knowledge, even these Should have been reformed into reasonable Men, whereas bigotry and Superstition made them yet more inhuman.
              By this unnatural christianity has the  Spirit, and the Minds of all the European Nations, received and adopted a very particular Strain, giving to this part of the world throughout, a variable altered Situation.
            
            
              T. ii. pag. 206
              † In this manner lived the Essener (Jos. B. J. vi. 2) among the corrupted Jews—a Society—which in many respects Seemed to have been the model of the first Christians.
            
           